Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-22 were canceled and claims 23-45 are pending in the instant application.  

Election/Restrictions
Applicant elected without traverse prednisone as the corticosteroid from List I and 24 weeks from List II in the response filed August 9, 2022.  
The restriction is deemed proper and is made FINAL in this office action.  Claims 31 and 43 are withdrawn from consideration as being drawn to a non-elected species.  Claims 23-30, 32-42, 44-45 are examined on the merits of this office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-30, 32-42, 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 35 recite the limitation “… d) continuing the administering step b) to treat LN in the subject, wherein the voclosporin BID doses are reduced by 7.9 mg if, between the first and the second time points, the subject's eGFR decreases in the range of >20% to <30% to below 60 ml/min/1.73 m2”.  Claims 23 and 35 are considered ambiguous given that there are two potential interpretations of the limitation of “..decreases in the range of >20% to <30% to below 60 ml/min/1.73 m2”.  One interpretation is that the decreased amount is greater than or equal to 20% to less than equal to 30% below the 60 ml/min/1.73 m2.  The second interpretation is that it is 20-30% below the baseline which results in a value below 60 ml/min/1.73 m2.  Applicant should clarify this point of confusion.  For examination purposes, the amount is being interpreted as below the first baseline or below the first measurement of eGFR.  However, given that the claims can be interpreted two different ways, claims 23 and 35 are considered indefinite.  Claims 24-30, 32-34, 36-42 and 44-45 are also rejected due to their dependence on claims 23 or 35 and not further clarifying this point of confusion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, 25-30, 32-35, 37-42 and 44-45 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Aurinia Pharmaceuticals (AURA-LV, Clinical Trials NCT02141672, published on May 19, 2014, cited in Applicants IDS) as evidenced by European Medicines Agency (“EMA”, Assessment Report, Voclosporin, accessed on 8/29/2022), in view of Papp (Lancet 2008; 371: 1337–42, cited in Applicant’s IDS).
Aurinia teaches a method of treating patients having active lupus nephritis (proteinuria kidney disease) comprising administering two different doses of voclosporin over 24 weeks of therapy (see Brief summary, page 1).  Regarding claim 23 b), Aurinia teaches wherein the patients are on a treatment plan with MMF and corticosteroids (see Detailed Description) which is a standard treatment for these patients.  Aurinia further teaches that the patients are required to have a diagnosis of LN according to the diagnostic criteria and have clinical and biopsy features of active nephritis.  The goal is to reduce disease activity and proteinuria (see Detailed description).  Regarding claim 23 b) Aurinia teaches oral doses of the voclosporin at 23.7 mg BID and 39.5 mg BID (see Study design, “Arms and Intervention”).  Regarding instant claims 23, 28-30, 40-42, the low dose (23.7 mg) is administered over the entire period (48 weeks) whereas with the high dose group, the low dose is administered for 2 weeks and then increased to 39.5 mg BID.   Thus, Aurinia teaches altering the dosage in two increments of 7.9mg BID after two weeks of treatment at the lower dose of 23.7mg.   Regarding claim 23 a), Aurinia teaches measuring eGFR and protein creatinine ratio at 24 weeks and 48 weeks (see primary and secondary outcomes) and comparing to a baseline measurement.  Aurinia teaches measuring eGFR, serum creatinine, urine protein at baseline and at each visit for 50 weeks (see “secondary outcomes”, number 14).  Aurinia teaches measuring UPCR at baseline (prior to administering the drug) and at weeks 24 and 48 (see secondary outcomes, number 12).  Regarding claim 35, Aurinia teaches that the primary outcome measure of complete remission is defined as a confirmed UPCR of less than or equal to 0.5mg/mg (see “primary outcome Measures”).    Regarding claims 23 and 32-33, 44-45, Inclusion criteria for the subjects include a confirmed proteinuria ≥1,500 mg/24 hours when assessed by 24 hour urine collection, defined by a UPCR of ≥1.5 mg/mg assessed in a first morning void urine specimen (2 samples); and Estimated glomerular filtration rate (eGFR) as calculated by the Chronic Kidney Disease Epidemiology Collaboration equation of ≥45 mL/min/1.73 m2.   Regarding claims 27 and 39, Aurinia teaches wherein the steroid is prednisone (see “primary outcome measures” and “Secondary outcome measures”).  Regarding claims 26 and 38, As evidenced by EMA, Voclosporin  is ≥90% trans (E)-isomer and ≤ 10% cis(Z)-isomer.  EMA teaches “The original compound, designated as ISATX247 or mix-ISA247, consists of two geometric isomers; a trans- isomer and a cis- isomer, depending on the orientation of the modified functional group at amino acid one. This drug substance, used in early nonclinical and clinical studies, was a mixture of both isomers (45-50% trans, 50-55% cis). A new drug substance, enriched with the trans-isomer (≥90% trans-isomer, ≤ 10% cis-isomer), was manufactured, and is referred to as voclosporin (also trans-ISA247, ISA247 and LX211). ISA247 is sometimes used to denote the compound irrespective of the isomer. The trans-enriched form, voclosporin, is the intended commercial form of LX211 (see page 8/71, first paragraph).”
	Aurinia is silent to the specific dosing protocol and adjusting the dose based on eGFR being within a certain percentage of a desired range.  In particular, Aurinia is silent to (i) decreasing the dosage by increments of 7.9 mg BID if the eGFR decreases greater than or equal to 20% to less than equal to 30% below 60 ml/min/1.73m2 between baseline (First time point) and 24 weeks (second time point).
	However, Aurinia does teach that the desired eGFR is ≥60 mL/min/1.73 m2 or no confirmed decrease from baseline in eGFR of ≥20%.  Thus, Aurinia teaches the desire to improve eGFR or keep it at a level that does not decrease more than 20%.  Thus, a patient that does is defined as in remission would have kept on the same dosage the entire time given no drop in greater than 20%.  
Papp teaches treatment of “autoimmune diseases, such as psoriasis” using ISA247, another name for voclosporin (see abstract).  Papp teaches selection of “patients aged 18–65 years with stable chronic plaque psoriasis” and required “a glomerular filtration rate (GFR) greater
than 60 mL/min, and less than 30% change in the GFR between screening and randomization” (see “methods, first paragraph). Papp teaches “The safety analysis was done for all patients who had received at least one dose of the study drug. Standard clinical and laboratory tests were done every 4 weeks. Renal function was assessed with calculated GFR16 to identify any potential nephrotoxicity. If a
patient had a 30% or more (defined as mild to moderate) reduction in baseline GFR, a second GFR was obtained. If the second GFR was reduced by at least 30% compared with baseline, the patient was withdrawn from the trial (see page 1339, left column, first paragraph). Papp teaches that “[a]lthough most reductions [in GFR] were transient and resolved by the end of the study, reduced GFR—as defined by the protocol—was the most frequently reported adverse event that resulted in discontinuation”  (see page 1340, right column, last paragraph).  Importantly reduction in GFR did not occur in the lowest dosage group. Papp concluded that: ISA247 treatment for 24 weeks was efficacious and safe in patients with chronic plaque psoriasis; and pharmacokinetic data show a strong correlation between response and drug concentrations, raising the potential for precise titration of dosing in clinical practice. Therefore ISA247 could provide effective immunosuppression without many of the dose-limiting side effects associated with other calcineurin inhibitors. An improved safety profile, coupled with increased potency, could be of benefit to patients with plaque psoriasis (see page 1342, left column, last two paragraphs).
	It would have been obvious at the time the invention was filed reduce the dosage of 23.7 mg dosage of Voclosporin if the eGFR decreased 30% from baseline to below 60 ml/min/1.73m2 given that this indicates a significant worsening of kidney function and puts the patient at risk to develop permanent kidney damage.  One of ordinary skill in the art would have been motivated to do so given that the desired therapeutic outcome is not being met and the dosage being administered could be doing more damage to the patient.  Furthermore, It would have been obvious at the time the invention was filed to maintain the dosage of Voclosporin if the eGFR decreased less than 20% than the desired amount of 60 ml/min/1.73m2 which is taught by Aurinia as stable disease or remission.  One of ordinary skill would have been motivated to maintain the dosage amount given that less than 20% is suggestive that the treatment is effective/not worsening.  
Regarding the dosage amount of 23.7 mg and reduction in 7.9 mg increments, Aurinia teaches the 23.7 mg dosage given in the three capsules which result in 7.9 mg increments (per capsule). Regarding the dosing protocol parameters of adjusting or maintaining the dosage (and by increments of 7.9) of the voclosporin based eGFR and a target % change and duration of treatment, these are well known in the art and are considered result effective variables.  It would be obvious at the time of the invention to optimize the dosing of the voclosporin based on eGFR and changes of eGFR following treatment and treatment duration (i.e. 24 weeks, 48 weeks or more).   There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.  Furthermore, it would have been obvious to optimize and lower the dosage in increments of 7.9 mg given that the capsules given to reach 23.7 mg are 7.9 mg each.  Regarding instant claims 25 and 37, a reduction of 23.7 mg by one capsule (7.9 mg) would result in a dosage of 15.8 mg BID.
Regarding instant claim 34, Aurinia teaches assessing eGFR at a third time point (48 weeks).  Regarding the limitation of “if between the first and third time points, the eGFR of the subject decreases in the range of greater than or equal to 20% to less than or equal to 30% to below 60 ml/min/1.73 m2”, based on the teachings of Aurinia and Papp,  It would have been obvious at the time the invention was filed to stop or reduce the dosage of 23.7 mg dosage of Voclosporin if the eGFR decreased 30% from baseline to below 60 ml/min/1.73m2 (at any of the timepoints including between the baseline measurement and the third measurement at 48 weeks) given that this indicates a significant worsening of kidney function and puts the patient at risk to develop permanent kidney damage.  One of ordinary skill in the art would have been motivated to do so given that the desired therapeutic outcome is not being met and the dosage being administered could be doing more damage to the patient.  Furthermore, It would have been obvious at the time the invention was filed to maintain the dosage of Voclosporin and continue treatment if the eGFR decreased less than 20% than the desired amount of 60 ml/min/1.73m2 which is taught by Aurinia as stable disease or remission.  One of ordinary skill would have been motivated to maintain the dosage amount given that less than 20% is suggestive that the treatment is effective/not worsening.  

Claims 23-30, 32-42 and 44-45 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Aurinia Pharmaceuticals (AURA-LV, Clinical Trials NCT02141672, published on May 19, 2014, cited previously) as evidenced by European Medicines Agency (“EMA”, Assessment Report, Voclosporin, accessed on 8/29/2022), in view of Papp (Lancet 2008; 371: 1337–42) as applied to claims 23, 25-30, 32-35, 37-42 and 44-45 above, in further view of Dooley (J Am Soc Nephrol 10: 833–839, 1999).
The teachings of Aurinia in view of Papp are described in the above rejection.  Aurinia in view of Papp teach administering for a period of 48 weeks which meets the limitations of at least 16 weeks. The combined references are silent to wherein the corticosteroid dose (i.e. prednisone) is no more than 2.5 mg/day.
However, Dooley teaches a method of treating lupus nephritis comprising administering MMF and prednisone.  Dooley teaches that the combination of MMF and prednisone allowed for lower doses of prednisone over time in many patients (See Table 2).  Some patients of Dooley went from 30/40 mg a day to 2.5 mg day (see Table 2). Dooley teaches “The prednisone dose tapering schedule during MMF
therapy varied by practitioner, but generally occurred at the rate of 10 mg each 2 to 4 wk after the first month until a maintenance dose of 5 to 10 mg of prednisone was reached. However, two patients were able to discontinue prednisone therapy or lower dose to 2.5 mg during treatment with MMF (see Table 2).
	It would have been obvious at the time the invention was filed reduce (dose taper) the prednisone amount to achieve the optimal (lowest effective) dose of prednisone.  One of ordinary skill in the art would have been motivated to do so given that the lowest dosage effective is ideal to minimize side effects and immunosuppression in patients treated with corticosteroids such as prednisone.  There is a reasonable expectation of success because reduction of corticosteroid treatment, an in particular prednisone, is ideal to minimize short term and long term side effects of the drug.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-30, 32-42 and 44-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10286036 B2 in view of Aurinia Pharmaceuticals (AURA-LV, Clinical Trials NCT02141672, published on May 19, 2014, cited in Applicant’s IDS) and Dooley (J Am Soc Nephrol 10: 833–839, 1999).
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The instant application claims “A method of treating lupus nephritis (LN) in a subject, the method comprising: a) selecting for treatment a subject having LN, the selecting comprising determining the subject's estimated Glomerular Filtration Rate (eGFR) at a first time point prior to initiating administering step b); b) administering to the subject voclosporin, mycophenolate mofetil (MMF), and corticosteroids, wherein the administering comprises administering the voclosporin at a starting dose of 23.7 mg administered orally twice daily (BID); c) assessing the subject's eGFR at a second time point after initiating the administering step b); and d) continuing the administering step b) to treat LN in the subject, wherein the voclosporin BID doses are reduced by 7.9 mg if, between the first and the second time points, the subject's eGFR decreases in the range of >20% to <30% to below 60 ml/min/1.73 m2.”  The instant application further claims wherein the corticosteroid dose is no more than 2.5 mg by week 16 (see claim 24); 15.8 mg BID dose (claim 25); voclosporin is 90% E isomer and no more than 10% Z isomer (see claim 26); wherein the corticosteroid is prednisone (claim 27); at least 48 weeks treatment (see claims 28-30); the patient have a greater than or equal to 1.5 mg/mg UPCR (see claim 32, 44); and at baseline an eGFR greater than or equal to 45 mL/min/1.73m2 (see claim 45) and a continued UPCR of less than or equal to .5 mg/mg.
U.S. Patent No. 10286036 B2 claims “A pharmacodynamic method to treat a proteinuric kidney disease which method comprises administering to a subject diagnosed with said disease a predetermined daily dosage of an effective amounts of voclosporin over a projected treatment period of at least 24 weeks, said pharmacodynamic method further comprising: (a) assessing the estimated Glomerular Filtration Rate (eGFR) of said subject at least a first time point and a second time point on different days of said treatment period, and (b) (i) if the eGFR of said subject decreases by more than a target % in the range of 20-45% to below a predetermined value in the range of 50-90 ml/min/1.73 m.sup.2 between said first and second time points, reducing the daily dosage by increment(s) of 7.9 mg BID or stopping the administering of voclosporin to said subject; (ii) if the eGFR of said subject decreases by less than said target % between said first and second time points, continuing administering the same predetermined daily dosage of voclosporin to said subject.” (See claim 1).  U.S. Patent No. 10286036 B2 further claims measuring UPCR (see claims 5 and 8) and the same dosages of the instant claims (claim 6) and discloses measurement of UPCR as an indicator if the administration should continue or not (see paragraph 0026).  U.S. Patent No. 10286036 B2 further claims administering MMF and a corticosteroid (see claims 9-10), wherein the target % is 30%
U.S. Patent No. 10286036 B2 is silent to wherein the corticosteroid is prednisone and at a dose of 2.5 mg by week 16 of treatment.
However, Aurinia teaches a method of treating patients having active lupus nephritis (proteinuria kidney disease) comprising administering two different doses of voclosporin over 24 weeks of therapy (see Brief summary, page 1).  Aurinia teaches wherein the patients are on a treatment plan with MMF and corticosteroids (see Detailed Description) which is a standard treatment for these patients.  Aurinia further teaches that the patients are required to have a diagnosis of LN according to the diagnostic criteria and have clinical and biopsy features of active nephritis.  The goal is to reduce disease activity and proteinuria (see Detailed description).  Aurinia teaches oral doses of the voclosporin at 23.7 mg BID and 39.5 mg BID (see Study design, “Arms and Intervention”).  Aurinia teaches altering the dosage in two increments of 7.9mg BID after two weeks of treatment at the lower dose of 23.7mg.   Aurinia teaches measuring eGFR and protein creatinine ratio at 24 weeks and 48 weeks (see primary and secondary outcomes) and comparing to a baseline measurement.  Aurinia teaches measuring eGFR, serum creatinine, urine protein at baseline and at each visit for 50 weeks (see “secondary outcomes”, number 14).  Aurinia teaches measuring UPCR at baseline (prior to administering the drug) and at weeks 24 and 48 (see secondary outcomes, number 12).    Aurinia teaches that the primary outcome measure of complete remission is defined as a confirmed UPCR of less than or equal to 0.5mg/mg (see “primary outcome Measures”). Inclusion criteria for the subjects include a confirmed proteinuria ≥1,500 mg/24 hours when assessed by 24 hour urine collection, defined by a UPCR of ≥1.5 mg/mg assessed in a first morning void urine specimen (2 samples); and Estimated glomerular filtration rate (eGFR) as calculated by the Chronic Kidney Disease Epidemiology Collaboration equation of ≥45 mL/min/1.73 m2.   Aurinia teaches wherein the steroid is prednisone (see “primary outcome measures” and “Secondary outcome measures”).  As evidenced by EMA, Voclosporin  is ≥90% trans (E)-isomer and ≤ 10% cis(Z)-isomer.  EMA teaches “The original compound, designated as ISATX247 or mix-ISA247, consists of two geometric isomers; a trans- isomer and a cis- isomer, depending on the orientation of the modified functional group at amino acid one. This drug substance, used in early nonclinical and clinical studies, was a mixture of both isomers (45-50% trans, 50-55% cis). A new drug substance, enriched with the trans-isomer (≥90% trans-isomer, ≤ 10% cis-isomer), was manufactured, and is referred to as voclosporin (also trans-ISA247, ISA247 and LX211). ISA247 is sometimes used to denote the compound irrespective of the isomer. The trans-enriched form, voclosporin, is the intended commercial form of LX211 (see page 8/71, first paragraph).”
Dooley teaches a method of treating lupus nephritis comprising administering MMF and prednisone.  Dooley teaches that the combination of MMF and prednisone allowed for lower doses of prednisone over time in many patients (See Table 2).  Some patients of Dooley went from 30/40 mg a day to 2.5 mg day (see Table 2). Dooley teaches “The prednisone dose tapering schedule during MMF
therapy varied by practitioner, but generally occurred at the rate of 10 mg each 2 to 4 wk after the first month until a maintenance dose of 5 to 10 mg of prednisone was reached. However, two patients were able to discontinue prednisone therapy or lower dose to 2.5 mg during treatment with MMF (see Table 2).
	It would have been obvious at the time the invention was filed reduce (dose taper) the corticosteroid, and in particular prednisone, to achieve the optimal (lowest effective) dose of prednisone.  One of ordinary skill in the art would have been motivated to do so given that the lowest dosage effective is ideal to minimize side effects and immunosuppression in patients treated with corticosteroids such as prednisone.  There is a reasonable expectation of success because reduction of corticosteroid treatment, an in particular prednisone (well known for treatment of Lupus nephritis), is ideal to minimize short term and long term side effects of the drug.  


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654